Citation Nr: 1209436	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of right leg plantaris tendon graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from March 1970 through March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for a right leg plantaris tendon graft and assigned a noncompensable evaluation to this disability, effective from September 6, 2006.  

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  

In a December 2011 statement, the Veteran reports that he sustained an injury to his right lower leg ("internal tear of the muscle") in January 2011 that he relates to his service-connected right leg plantaris tendon graft.  He stated that, since that injury, he has experienced additional disability of his right lower extremity.  To the extent that the Veteran claims that he has additional disability resulting from the service-connected disability of his right leg plantaris tendon graft, the Board finds that this is a claim for secondary service connection for such additional disability of his right lower leg.  This additional issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously before the Board in July 2010 at which time the Board remanded it for additional development, to include a new VA examination.  The claims file contains the report of a VA examination conducted in August 2010 and a Supplemental Statement of the Case readjudicating the Veteran's claim in November 2011.  

In December 2011, however, the Veteran submitted a statement in which he indicated he underwent another examination on July 5, 2011 relating to his lower right leg.  There is no report of a VA examination conducted on that date in the claims file; however, Virtual VA contains the report of a VA muscles examination conducted on July 5, 2011.  The Supplemental Statement of the Case issued in November 2011 fails to indicate that this VA examination was considered in readjudicating the Veteran's claim.  Consequently, another remand of this claim is necessary for the Agency of Original Jurisdiction to consider this evidence in the first instance.

Further, prior to readjudication of the Veteran's claim, additional development must be undertaken.  In the statement submitted by the Veteran in December 2011, he noted that he had received a traumatic internal injury to his lower right leg muscle on January 29, 2011, when he suffered a severe cramp in his lower right leg while leaving his residence and stepping off of his front porch.  He stated that he sought treatment at a private hospital's emergency room and was told that he had an internal muscle tear with bleeding.  The Veteran indicated his belief that this injury was related to, or the result of, his service-connected right plantaris tendon graft.  

He further indicated that he had submitted claims to VA for a temporary 100 percent disability rating because he was unable to work for six weeks due to this injury and for medical reimbursement of the private medical bills related to treatment for this injury.  He said he received a letter from VA stating that his claim for a temporary total rating could not be acted on because of the present appeal for a higher disability rating.  The Board notes that none of those records have been associated with the Veteran's claims file or with the temporary folder included with the claims file, nor are they part of the Virtual VA file.  

The Board can only conclude, therefore, that the RO has a physical folder that contains these records, to possibly include the private medical treatment records from January 2011.  Any such file should be associated with the Veteran's claims file and reviewed to see if the private treatment records from January 2011 related to the injury to the right lower extremity are a part thereof.  If they are not, then efforts should be undertaken to obtain those private treatment records.

Furthermore, the Board notes that the Veteran underwent a peripheral nerves examination in February 2009 as a result of which the examiner found that the Veteran had dysthesias over the lateral aspect of the right calf and medial malleolus to vibration and pain.  The examiner identified the affected nerved as the "peroneal nerve."  The Board finds, however, that this is not an adequate identification because the rating schedule distinguishes between the common, superficial or deep peroneal nerves and, depending on which one is affected, provides for a compensable disability rating for mild versus moderate impairment.  In addition, the Board notes that the July 2011 VA examination report indicates that the examiner stated that there was a deficiency of the saphenous nerve rather than the peroneal nerve.  

Consequently, the Board finds that a new peripheral nerves examination is warranted for the examiner to identify the exact nerve impaired in the Veteran's right lower extremity and to determine the current severity of such impairment.

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary folders at the RO with the Veteran's claims file and review the contents to determine whether the private medical treatment records from January 2011 are contained therein.  If they are not, contact the Veteran and ask him to complete a release form authorizing VA to obtain these treatment records from the private hospital that treated him.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  All such available records should be associated with the claims folder.  

2.  After all additional available evidence has been obtained, schedule the Veteran for a VA peripheral nerves examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary tests and studies should be conducted.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner must specifically identify the nerve or nerves involved.  The examiner must also identify the manifestations of any neurologic deficits in the Veteran's right lower extremity and indicate whether there is complete or incomplete paralysis, neuritis, or neuralgia.  Also, the examiner should opine as to whether any incomplete paralysis, neuritis, or neuralgia is mild, moderate, or severe.  A complete rationale must be provided for all opinions expressed.

3.  After ensuring that all necessary development has been accomplished (to include the adequacy of the VA examination report), the Veteran's claim should be readjudicated, to include consideration of separate disability ratings for all residuals (e.g., muscle, nerve, and scarring) under the appropriate Diagnostic Codes.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


